COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


IN THE INTEREST OF M.A.W., A
CHILD.


 
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-09-00048-CV

Appeal from the

383rd District Court

of El Paso County, Texas

(TC#2007AG7618)


MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Tex.R.App.P. 42.1(a)(1).
Having considered the motion, we conclude it should be granted, because no party will be denied
relief to which it would otherwise be entitled.  Therefore, we grant Appellant's motion to dismiss
with costs taxed against the Appellant since there is no agreement otherwise.  See Tex.R.App.P.
42.1(d).

						GUADALUPE RIVERA, Justice
April 9, 2009

Before Chew, C.J., McClure, and Rivera, JJ.